Case 9:20-md-02924-RLR Document 2297 Entered on FLSD Docket 11/17/2020 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


   IN RE: ZANTAC (RANITIDINE)                                                                MDL NO. 2924
   PRODUCTS LIABILITY                                                                         20-MD-2924
   LITIGATION
                                                              JUDGE ROBIN L. ROSENBERG
                                                     MAGISTRATE JUDGE BRUCE E. REINHART

   ________________________________/

                 ORDER GRANTING IN PART AND RESERVING IN
              PART FOREIGN DEFENDANTS’ EXPEDITED MOTION FOR
         CLARIFICATION OF THE COURT’S OCTOBER 30, 2020 ORDER OR, IN
       THE ALTERNATIVE, FOR LEAVE TO SERVE JURISDICTIONAL DISCOVERY

           This matter comes before the Court on Foreign Defendants’ Expedited Motion for

   Clarification of the Court’s October 30, 2020 Order or, in the Alternative, for Leave to Serve

   Jurisdictional Discovery. DE 2278. The six Foreign Defendants that have filed the Motion

   (“Moving Defendants”) are ACIC Pharmaceuticals Inc., Ajanta Pharma Ltd., Apotex Inc.,

   Aurobindo Pharma Ltd., Cadila Healthcare Ltd., and Wockhardt Ltd. 1 The Court has reviewed the

   Motion and Plaintiffs’ Response thereto [DE 2293] and is otherwise fully advised in the premises.

   For the reasons set forth below, the Motion is granted in part and reserved in part.

           As background, Plaintiffs moved for jurisdictional discovery in response to Moving

   Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction. See DE 2040; DE 2094.

   Following briefing, the Court granted Plaintiffs’ Motion in part and reserved in part. DE 2185.

   The Court permitted Plaintiffs to engage in “limited and narrowly tailored jurisdictional discovery”

   with ACIC Pharmaceuticals Inc., Ajanta Pharma Ltd., Apotex Inc., Aurobindo Pharma Ltd., and

   Wockhardt Ltd. “to enable Plaintiffs to respond to the Motion to Dismiss for Lack of Personal



   1
    The Court has entered an Agreed Order granting an Unopposed Motion to drop ACIC Pharmaceuticals Inc. from the
   Master Complaints that have been filed in this litigation. See DE 2230; DE 2246.
Case 9:20-md-02924-RLR Document 2297 Entered on FLSD Docket 11/17/2020 Page 2 of 3




   Jurisdiction.” Id. at 5-7. The Court reserved ruling on Plaintiffs’ request to engage in jurisdictional

   discovery as to Cadila Healthcare Ltd. and referred that portion of Plaintiffs’ Motion to Magistrate

   Judge Bruce E. Reinhart. Id. at 5, 7. The Court also referred this matter to Judge Reinhart for the

   purpose of overseeing and facilitating jurisdictional discovery, including making any necessary

   rulings. Id. at 6-7.

           In the instant Motion, Moving Defendants seek clarification as to whether the Court’s

   Order permits them to serve jurisdictional discovery on Plaintiffs. Moving Defendants read the

   Order as authorizing—or at a minimum not foreclosing—reciprocal discovery. The Court grants

   the instant Motion to the extent that the Court clarifies that its Order at docket entry 2185 did not

   authorize reciprocal discovery. At the time that the Court entered its Order, there was no request

   before the Court for Moving Defendants to serve jurisdictional discovery on Plaintiffs, and the

   Court’s Order did not address reciprocal discovery.

           Moving Defendants alternatively seek leave to serve jurisdictional discovery on Plaintiffs.

   The Court reserves ruling on that request and refers that portion of the Motion to Judge Reinhart.

   To the extent that Judge Reinhart grants Moving Defendants leave to serve jurisdictional discovery

   on Plaintiffs, the Court also refers this matter to Judge Reinhart for the purpose of overseeing and

   facilitating such jurisdictional discovery, including making any necessary rulings.

           For the foregoing reasons, it is ORDERED AND ADJUDGED that:

           1.      Foreign Defendants’ Expedited Motion for Clarification of the Court’s October 30,

   2020 Order or, in the Alternative, for Leave to Serve Jurisdictional Discovery [DE 2278] is

   GRANTED IN PART AND RESERVED IN PART.

           2.      The Court clarifies its October 30, 2020 Order [DE 2185] as explained above.


                                                     2
Case 9:20-md-02924-RLR Document 2297 Entered on FLSD Docket 11/17/2020 Page 3 of 3




           3.       The Court REFERS to Judge Reinhart Moving Defendants’ request to serve

   jurisdictional discovery on Plaintiffs. To the extent that Judge Reinhart grants that request, the

   Court also REFERS this matter to Judge Reinhart for the purpose of overseeing and facilitating

   such jurisdictional discovery, including making any necessary rulings.

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this 17th day of

   November, 2020.

                                                       ________________________________
                                                       ROBIN L. ROSENBERG
   Copies furnished to: Counsel of Record              UNITED STATES DISTRICT JUDGE




                                                   3
